Citation Nr: 1819970	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than June 8, 2009 for the grant of service connection for coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from June 1967 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and has been granted service connection for CAD based on presumed exposure to an herbicide agent.

2.  On May 20, 1997, the Veteran filed a claim for service connection for symptoms which were later clinically determined to be consistent with CAD. 

3.  The Veteran's onset of CAD was as likely as not on, or prior to, May 20, 1997.


CONCLUSION OF LAW

The criteria for an effective date of May 20, 1997, and no earlier, for the grant of service connection for CAD have been met. 38 U.S.C. §§ 5101 (a), 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.400, 3.816 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

In 2010, VA issued a final regulation adding a presumption of service connection under 38 C.F.R. § 3.309 for ischemic heart disease for Veterans who served in the Republic of Vietnam.  Ischemic heart disease includes CAD.

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. (See 38 C.F.R. § 3.816).  Specifically, a "Nehmer class member" is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989 and the effective date of the applicable liberalizing law. See 38 C.F.R. § 3.816 (c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816 (c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400. See 38 C.F.R. § 3.816 (c)(4) . 

If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose. 38 C.F.R. § 3.816 (c)(1)-(2). There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 38 C.F.R. § 3.816 (c)(3), and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114 and 3.400). 38 C.F.R. § 3.816 (c)(4): 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability. 38 C.F.R. § 3.816 (c)(2)(i). 

Analysis 

The Board finds, as discussed below, that an effective date of May 20, 1997 and no earlier, is warranted for the grant of service connection for CAD.

The Veteran's military personnel records indicate that he served in Vietnam.  He has been granted service connection for CAD based on his presumed exposure to herbicides in Vietnam.  Thus, he is considered a Nehmer class member.

The record shows that the Veteran had a claim for benefits pending before VA between May 3, 1989 and the effective date of the applicable liberalizing law (in this case, August 31, 2010 when ischemic heart disease was added to 38 C.F.R. § 3.309(e)'s list of diseases which warrant presumptive service connection).  On May 20, 1997, the Veteran filed a claim for service connection for hypertension, vasovagal syncope, headaches, and chest pain; the RO denied the claim in June 1998.  Subsequently, in June 2009, the Veteran requested to "reopen my claim for service connected heart condition." (See VA Form 21-4138.)  In an April 2012 rating decision, the RO granted service connection for CAD and assigned an effective date of June 8, 2009.  The RO noted that the Veteran's CAD was formerly claimed as chronic organic disability manifested by chest pains or palpitations and heart condition.

In the Veteran's situation (as a Nehmer class member), the effective date of his grant of service connection will be the later of the date of claim stemming from the original denial or the date the disability arose.  The date of claim stemming from the original denial is his May 20, 1997, VA Form 21-526 (Veteran's Application for Compensation and Pension).  There is no claim earlier than May 20, 1997, that indicates an intent to apply for disability compensation, including heart-related disability.

Next the Board will consider the date the disability arose and whether it is later than the date of the May 20, 1997 claim.  At first glance, the date the disability arose would appear to be in March or April 2000.  An April 2000 Stanford Hospital and Clinics record reflects that the Veteran was admitted to the facility on April 3, 2000 with complaints of chest pain for five days.  During his hospitalization, it was determined that his history and EKG was suspicious for ischemia; he was taken to catherization on April 4, 2000, and discharged on April 5, 2000.  This document is the earliest clinical record indicating that the Veteran had CAD.  

However, and importantly, subsequent evidence reflects that it is as likely as not that the Veteran's disability arose prior to 2000.  In looking at evidence in the light most favorable to the Veteran, the Board follows the policy that, in some circumstances, a particular piece of evidence may demonstrate that a veteran suffered from the symptoms of a disability earlier than the actual clinical record denoting the diagnosis or complaints.  

The claims file includes November 2017 correspondence from Dr. D. Lee, an interventional cardiologist.  Dr. Lee reported that he has been the treating provider for the Veteran since 2000, and that he was familiar with the Veteran's medical history.  Dr. Lee opined that it is at least 50 percent as likely as not that the Veteran may have had the onset of coronary artery disease on or before May 20, 1997 (the date the Veteran filed his initial service connection claim) because of his established history of headaches, hypertension and vasovagal syncope which are all consistent with his diagnosis of CAD.  Dr. Lee noted that in 2000 "from a complete review of his military service treatment and [private] medical records, he was noted to have a history of headaches, hypertension, and vasovagal syncope dating back [many] years." 

The Board acknowledges that Dr. Lee used the term "may" in his opinion; however, his opinion, when read in the light most favorable to the Veteran, and when read as a whole, leaves the Board with the clear impression that Dr. Lee was intending to state that it was as likely as not that the Veteran's symptoms preceded his 2000 surgery and may have done so by several years as evidenced by his lengthy history of symptoms consistent with CAD. 

Dr. Lee is associated with the Stanford Health Care System's Interventional Cardiology office, and has been the Veteran's treating provider since 2000.  In addition, he has indicated that he has reviewed the Veteran's medical history.  In this regard, the Board notes that the Veteran's clinical records do note instances of syncope, headaches, and elevated blood pressure readings prior to 1997.  Thus, the Board finds that Dr. Lee's opinion is probative as to the onset date of the Veteran's CAD.  While Dr. Lee did not provide a definitive date, he did provide evidence that the disability arose prior to, or on, May 20, 1997, the same date the claim was filed. 

The Board is mindful that in his May 1997 application, the Veteran did not assert that he had CAD and he had not yet been diagnosed with such; however, he did list some symptoms which were identified by Dr. Lee, a cardiologist, as being consistent with a diagnosis of CAD.  A Veteran's diagnoses which arise from the same symptoms for which he is seeking benefits do not relate to entirely separate claims not yet filed by a Veteran.  Rather, these diagnoses should be considered to determine the nature of the Veteran's' current condition relative to the claim he did submit.  Clemons v. Shinseki, 23 Vet. App (2009).  In this particular case, the Veteran filed a claim for a variety of symptoms, and Dr. Lee has found those symptoms to be consistent with the Veteran's CAD.  

In sum, and in giving the benefit of the doubt to the Veteran, the Board finds that the Veteran's disability arose on or before May 20, 1997, and that he filed his claim for service connection on May 20, 1997.  Therefore, May 20, 1997 is the later date.  Based on the foregoing, an effective date of May 20, 1997, and no earlier, is warranted for service connection for CAD.


ORDER

Entitlement to an effective date of May 20, 1997, and no earlier, for the grant of service connection for coronary artery disease (CAD) is granted. 





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


